635 S.E.2d 429 (2006)
Donna L. BROWN, Wesley R. Brown and wife, Martee U. Brown, Jack M. Fisher, and wife, Cathey G. Fisher, Anthony N. Hubbard and wife, Frances M. Hubbard, James M. Mecum, Jr., Garnett L. Midkiff, Jr., E. Raymond Nicholson, Donald W. Peters, G. Floyd Sides and wife, Jo Ann Sides
v.
CITY OF WINSTON-SALEM.
No. 198P06.
Supreme Court of North Carolina.
August 17, 2006.
Richard J. Browne, for Donna Brown, et al.
Ronald G. Seeber, City Attorney, Charles C. Green, Jr., Assistant City Attorney, Roddey M. Ligon, Jr., Winston-Salem, for City of Winston-Salem.
Prior report: ___ N.C.App. ___, 626 S.E.2d 747.

ORDER
Upon consideration of the petition filed by Plaintiffs on the 12th day of April 2006 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:

*430 "Denied by order of the Court in conference, this the 17th day of August 2006."